By motion in arrest of judgment in connection with his motion for new trial, appellant attacked the indictment. It averred that appellant had in his possession for the purpose of sale intoxicating liquor "in a quantity in excess of one quart." It is appellant's contention that the quoted words in the indictment described an offense not known to the law, hence rendered the indictment bad. There was no necessity of incorporating in the indictment the words quoted, but *Page 158 
their presence would not render the indictment vicious. They might be disregarded altogether. Their presence in no way detracted from the averments which did charge an offense.
The other matters urged in appellant's motion had our most careful attention on original submission. We find no good reason to change our views regarding them.
The motion is overruled.
Overruled.